     Case 19-22142      Doc 31     Filed 01/02/20 Entered 01/02/20 15:17:19          Desc Main
                                     Document Page 1 of 2

This order is SIGNED.


Dated: January 2, 2020

                                                                                                            slo




Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                           UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 IN RE:                                           CASE NO: 19-22142
 GWEN SAUNDERS
                                                  Chapter 13

                     Debtor                       Hon. KEVIN R. ANDERSON


                    STIPULATED ORDER TO INCREASE PLAN PAYMENTS

   Based on the stipulation between the Standing Chapter 13 Trustee for the above captioned case, and the
Debtor, by and through counsel DAVID M. COOK, it is hereby ORDERED that the Debtor shall increase
the monthly plan payment from $960.00 per month to $1,001.00 per month commencing with the payment
that comes due on January 25, 2020.
APPROVAL AS TO FORM
/S/ LON A. JENKINS                             (BY ONLINE ENDORSEMENT)
_____________________________                  ________________________________
Chapter 13 Trustee                             DAVID M. COOK
                                               Attorney for the Debtor
      Case 19-22142         Doc 31      Filed 01/02/20 Entered 01/02/20 15:17:19           Desc Main
                                          Document Page 2 of 2




                              DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing Order shall be to all parties and in the manner designated below:

By Electronic Service: I certify that the parties of record in this case as identified below are registered
CM/ECF users and will be served notice of entry of the foregoing Order through the CM/ECF system:


DAVID M. COOK, ECF Notification

LON A. JENKINS - ECF NOTIFICATION

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF System, the
following parties should be served notice pursuant to FRCP 5(b)

GWEN SAUNDERS, 256 E 1450 N , LAYTON, UT 84041




  Stipulated Order to Increase Plan Payments
  Case No. 19-22142
  Printed by Natalie
